Mr. Chief Justice Clarity delivered the opinion of the court: The claimant herein was a motorcycle officér, an employee in the Division of. Highways, Department of Public Works and Buildings of the State of Illinois. He received a gun shot wound in his right leg by reason of dropping his gun, which was accidently discharged. The wound was in the calf of the leg, penetrating entirely through the leg muscle just below the knee, severing the nerve which controls the muscle which raises and lowers the foot. This accident occurred to the claimant in line of duty in the course of his employment. He was married and had four children under the age of sixteen years at the time of the accident. It would appear to the court that claimant was injured in line of duty and from all the evidence, it is the opinion of the court that the claimant suffered permanent partial injury and it is the opinion of the court and the court recommends that claimant be allowed the sum of Fifteen Hundred Dollars, ($1,500.00).